Citation Nr: 1242149	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-12 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date prior to June 20, 2006, for the grant of service connection for atrophy of the testicles with hypogonadism and resultant gynecomastia.  

2.  Entitlement to an earlier effective date prior to June 20, 2006, for the grant of service connection for erectile dysfunction.  

3.  Entitlement to an earlier effective date prior to June 20, 2006, for the grant of special monthly compensation based on loss of use of a creative organ.

4.  Whether there was clear and unmistakable error in July 1958 and November 1958 rating decisions that denied entitlement to service connection for atrophy of the testicles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 and July 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The June 2007 rating decision granted service connection for atrophy of the testicles and assigned a 20 percent disability evaluation effective from June 20, 2006.  The July 2007 rating decision later granted service connection for hypogonadism with resultant gynecomastia as secondary to atrophy of the testicles and assigned a combined 20 percent disability evaluation effective from June 20, 2006.  The latter decision also granted service connection for erectile dysfunction and assigned a noncompensable disability evaluation effective from June 20, 2006.  In addition, the July 2007 rating decision granted entitlement to special monthly compensation based on loss of use of a creative organ as of June 20, 2006.  The Veteran appealed those decisions to BVA, and the case was referred to the Board for appellate review. 

A hearing was held in December 2009 in Phoenix, Arizona, before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In February 2010, the Board remanded the appeal for additional development.  

In January 2012, the RO determined that a clear and unmistakable error did not exist in the July 1958 and November 1958 rating decisions for failure to grant service connection for atrophy of the testicles.  As discussed below, this issue is being remanded to allow for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Virtual VA eFolder has been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an effective date prior to June 20, 2006, for the grant of service connection for atrophy of the testicles with hypogonadism and resultant gynecomastia, for the grant of service connection for erectile dysfunction, and for the grant of special monthly compensation based on loss of use of a creative organ.  

At the December 2009 hearing, the representative asserted that the July 1958 and November 1958 denials of entitlement to service connection for atrophy of the testicles were erroneous.  The Board subsequently determined that the issue of clear and unmistakable error in the July 1958 and November 1958 rating decisions was inextricably intertwined with the earlier effective date issues on appeal and must be decided in the first instance by the RO before the Board reached a final determination on the earlier effective date issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In January 2012, the RO determined that the July 1958 and November 1958 rating decisions did not contain clear and unmistakable error.  The Veteran was notified of this decision by letter dated January 18, 2012.  Although not contained in the claims folder or Virtual VA eFolder, a review of the Veterans Appeals Control and Locator System (VACOLS) shows that a notice of disagreement with the January 2012 rating decision was received in April 2012.  As this issue remains inextricably intertwined with the appeal issues, and there is no indication that a statement of the case has been furnished, a remand is necessary.  See Manlincon.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should determine whether there is a temporary folder and if so, the contents of such folder, to include the April 2012 notice of disagreement, should be associated with the Veteran's claims folder or Virtual VA eFolder.  

2.  Thereafter, the AMC/RO must issue a statement of the case addressing whether there was clear and unmistakable error in July 1958 and November 1958 rating decisions that denied entitlement to service connection for atrophy of the testicles.  The Veteran is advised that the Board will not consider this issue on the merits unless a timely substantive appeal is filed.  38 U.S.C.A. § 7104 (West 2002).  

3.  If additional evidence relevant to the effective date appeal issues is added to the record during the pendency of this remand, the AMC/RO must also readjudicate those issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



